Citation Nr: 9921610	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  95 - 23 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to a rating in excess of 10 percent for a right knee 
disability. 

Entitlement to a rating in excess of 10 percent for a low back 
disability.

Entitlement to a compensable rating for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to service 
retirement in May 1994. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of December 1994 from the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which granted service connection for a right 
knee disability, evaluated as 10 percent disabling; for a low 
back disability, evaluated as 10 percent disabling; and for a 
left knee disability, evaluated as noncompensably disabling.  

This case was previously before the Board in March 1998, and was 
Remanded to the RO for additional development of the medical 
evidence, to include special VA orthopedic and neurologic 
examinations of the veteran by board-certified specialists to 
determine the current nature, extent and functional impairment 
stemming from his service-connected right knee disability, his 
low back disability, and his left knee disability.  In addition, 
the orthopedic and neurologic examiners were to review the 
veteran's claims folders prior to their examinations, to conduct 
all necessary and appropriate diagnostic tests and procedures, to 
specifically address matters of weakened movement, excess 
fatigability, incoordination, and loss of function due to pain on 
use or during flare-ups, as provided by  38 C.F.R. Part 4, 
§§ 4.40, 4.45, and 4.59, for each joint examined, and to provide 
a complete rationale for all opinions expressed.  Following 
completion of the requested examinations, the RO was instructed 
to review the reports of examination and to ensure that all 
requested studies had been accomplished and opinions provided.  
If any development was incomplete, or if the VA examination 
reports did not affirmatively reflect that the examiners reviewed 
the veteran's claims folders, the examinations were inadequate 
and appropriate corrective action was to be implemented prior to 
returning the case to the Board.  In addition, the Board stated 
that failure to comply with the requirements of the Court would 
result in another Remand to ensure compliance.

The Board review of the claims folders shows that the case was 
returned to the Board prematurely and without compliance with the 
Board's instructions on remand.  The  reports of VA orthopedic 
and neurologic examinations do not reflect that the orthopedic 
and neurologic examiners reviewed the veteran's claims folders 
prior to their examinations or at all.  Neither did the 
orthopedic and neurologic examiners specifically address matters 
of weakened movement, excess fatigability, incoordination, and 
loss of function due to pain on use or during flare-ups, as 
required by  38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59, for each 
joint examined, nor provide a complete rationale for all opinions 
expressed.  Further, the RO failed to comply with the Board's 
instructions on remand that it review the reports of examination 
and ensure that all requested studies had been accomplished and 
opinions provided, and, if any development was incomplete or if 
the VA examination reports did not affirmatively reflect that the 
examiners had reviewed the veteran's claims folders, that it 
implement appropriate corrective action by returning the 
examination reports as inadequate and obtaining reports which 
were in compliance with the Board's instructions and applicable 
law and regulations. 

The veteran's service organization representatives have called to 
the Board's attention the inadequacy of the VA orthopedic and 
neurologic examinations conducted in August 1998, and the 
noncompliance by the medical examiners and the RO with the terms 
of the Remand order of March 1998.  In particular, the veteran's 
representatives have noted the decision of the United States 
Court of Appeals for Veterans Claims (Court) in  Stegall v. West,  
11 Vet. App. 268 (1998), which held that a remand by the Court or 
the Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders.  The 
Court further held that a remand by the Court or the Board 
imposes upon the Secretary of Veterans' Affairs a concomitant 
duty to ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  38 U.S.C.A. 
§ 303 (West 1991).  Further, the Court stated that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  In addition, the 
Court has elsewhere noted that "much time and effort would be 
saved if the rating board insisted on adequate examination 
results initially rather than leaving the Board [] to do so."  
Tucker v. Derwinski,  2 Vet. App. 201, 203 (1992).

38 C.F.R. § 19.38 (1998) provides that when a case is remanded by 
the Board, the agency of original jurisdiction will complete the  
additional development of the evidence or procedural development 
required.  Compliance with the requirements of Board remands is 
not optional, but is mandatory.  

For the reasons stated, another Remand is required.  


REMAND

The veteran continues to seek increased ratings for his service-
connected right knee disability, evaluated as 10 percent 
disabling; for his low back disability, evaluated as 10 percent 
disabling; and for his left knee disability, evaluated as 
noncompensably disabling.  In addition, the Board is not 
satisfied that adequate VA examinations of the veteran's service-
connected osteoarthritis of the hands and fingers, bilaterally, 
and his degenerative joint disease of the hips, bilaterally, have 
been conducted.  The RO should defer assigning disability 
evaluations for the veteran's service-connected osteoarthritis of 
the hands and fingers, bilaterally, and for his degenerative 
joint disease of the hips, bilaterally, until the additional VA 
examinations described below have been conducted and the reports 
of such examinations have been reviewed.  

The Board again finds that the VA orthopedic examinations 
conducted in August and October 1994 were accomplished without 
review of the veteran's claims folders.  There is no evidence 
that the VA orthopedic and neurologic examinations conducted in 
August 1998 included a review of the veteran's claims folders.  A 
General Counsel opinion, issued in July 1995, held that, pursuant 
to the statutory duty under  38 U.S.C.A. § 5107(a) to assist a 
claimant in the development of facts pertinent to a claim, and 
the decisions of the Court of Veterans Appeals interpreting that 
duty, a Department of Veterans Affairs examiner must review a 
claimant's prior medical records when such review is necessary to 
ensure a fully informed . . . examination or to provide an 
adequate basis for the examiner's findings and conclusions 
(emphasis added).  VAOPGCPREC  20-95 (O.G.C. 20-95).  

In that connection, the Court has held as follows:  A VA 
examination which failed to include a review of all of the 
veteran's medical records [was] in violation of the duty to 
assist.  Culver v. Derwinski,  3 Vet. App. 292, 299 (1992).  
"The examiner must have the full medical record of the veteran 
prior to making the evaluation."  Shoemaker v. Derwinski,  3 
Vet. App. 248, 255 (1992).  "In order for [VA] to fulfill its 
duty to assist . . . a thorough contemporaneous medical 
examination, one which takes into account the records of prior 
medical treatment, [is required] so that the evaluation of the 
claim[ed] disability will be a fully informed one."  38 U.S.C.A. 
§ 5107(a);  Roberts v. Derwinski,  2 Vet. App. 387, 390 (1992);  
Green v. Derwinski,  1 Vet. App. 121, 124 (1991).  In remanding 
for another [psychiatric] evaluation because "apparently the 
claims folder was not reviewed by the examiner", the Court held 
that "[i]t is . . . essential, both in the examination and in 
the evaluation of disability, that each disability be viewed in 
relation to its history."  38 C.F.R. Part 4,§ 4.1;  Tucker v. 
Derwinski,  2 Vet. App. 201, 203 (1992).

Further, the VA examiners did not comply with the decision of the 
Court in  DeLuca v. Brown,  8 Vet. App. 202 (1995) which provides 
that an examination which fails to consider and address the 
provisions of  38 C.F.R. Part 4, §§ 4.40 and 4.45 (1998) is 
inadequate for rating purposes and that in such cases remand for 
another examination is mandatory.  DeLuca v. Brown,  8 Vet. App. 
202 (1995); also see VAOPGCPREC  36-97 (O.G.C. 36-97).  The cited 
regulations provide, in pertinent part, that disability of the 
musculoskeletal system is primarily the inability, due to damage 
or infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance. . . .  The functional loss may 
be due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled. . . (emphasis added).  38 C.F.R. Part 4, § 4.40 (1998).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: . . 
.(b) More movement than normal (from flail joints, resections, 
nonunion of fracture, relaxation of ligaments, etc.) . . .(f) 
Pain on movement, disturbance of locomotion, interference with . 
. . weight bearing are related considerations (emphasis added).  
38 C.F.R. Part 4, § 4.45 (1998).

With any form of arthritis, painful motion is an important factor 
of disability, the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  Sciatic neuritis is not uncommonly caused by 
arthritis of the spine.  The intent of the schedule is to 
recognize painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact which 
are diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-bearing and, if 
possible, with the range of the opposite undamaged joint.  38 
C.F.R. Part 4, § 4.59 (1998).  

On VA re-examination of the veteran's service-connected right 
knee disability, his low back disability, his left knee 
disability, his osteoarthritis of the hands and fingers, 
bilaterally, and his degenerative joint disease of the hips, 
bilaterally, the examining physicians should specifically address 
matters of weakened movement, excess fatigability, 
incoordination, and loss of function due to pain on use or during 
flare-ups, as provided by  38 C.F.R. Part 4, §§ 4.40, 4.45, and 
4.59 (1998); and as required by  DeLuca, at 204-205.  Failure to 
comply with the requirements of the Court will result in another 
Remand to ensure compliance.

The Board further finds that electromyography (EMG) and nerve 
conduction velocity studies (NCVS) previously recommended by a VA 
neurologic examiner were not accomplished, and that the examiner 
stated that the he was unable to make a diagnosis of peripheral 
nerve pathology due to lack of a EMG.  The Board finds that EMG 
and NCVS are required with respect to the veteran's low back 
disability and his bilateral knee disabilities, as well as any 
other service-connected disability in which neurologic disability 
or sensory impairment is alleged.  In addition the veteran should 
undergo magnetic resonance imaging (MRI) of his lumbosacral spine 
and both knee joints.  

In a recent decision, the Court held that a remand by the Court 
or the Board confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand orders.  
The Court further held that a remand by the Court or the Board 
imposes upon the Secretary of Veterans' Affairs a concomitant 
duty to ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  38 U.S.C.A. 
§ 303 (West 1991).  Further, the Court stated that where the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  Stegall v. West,  
11 Vet. App. 268 (1998). 

The Board will ensure compliance with the mandate of the Court by 
whatever means are required.  Accordingly, the RO must review all 
examination reports prior to returning the case to the Board in 
order to ensure full and specific compliance with all 
instructions contained in remands by this Board.  All cases 
returned to the Board which do not comply with the instructions 
of the Board remand will be returned to the RO for further 
appropriate action as directed.  

Based upon the foregoing, the case is Remanded to the RO for the 
following actions:

1.  The RO should arrange for special VA 
orthopedic and neurologic examinations of 
the veteran by board-certified specialists 
to determine the current nature, extent and 
functional impairment stemming from his 
service-connected right knee disability, 
his left knee disability, and his low back 
disability.  The claims folders must be 
made available to and be reviewed by the 
examiners prior to their examinations.  All 
necessary and appropriate diagnostic tests 
and procedures should be conducted, 
including MRI scans of the lumbosacral 
spine and knee joints, bilaterally, and EMG 
and NCVS of the lumbosacral spine and lower 
extremities, bilaterally, and the findings 
reported in specific detail.  The examining 
physicians should specifically address 
matters of weakened movement, excess 
fatigability, incoordination, and loss of 
function due to pain on use or during 
flare-ups, as provided by  38 C.F.R. Part 
4,§§ 4.40, 4.45, and 4.59, for each joint 
examined.  A complete rationale for all 
opinions expressed must be provided.  

2.  Following completion of the foregoing, 
the RO must review the reports of 
examination and ensure that all requested 
studies, including MRI scans of the 
lumbosacral area and knee joints, 
bilaterally, and EMG and NCVS of the 
lumbosacral area and lower extremities, 
bilaterally, have been accomplished and 
opinions provided.  If any development is 
incomplete, or if the VA examination 
reports do not affirmatively reflect that 
the examiners reviewed the veteran's claims 
folders, the examinations are inadequate 
and appropriate corrective action should be 
implemented prior to returning the case to 
the Board.  

3.  Thereafter, the RO should undertake any 
other indicated development and 
readjudicate the issues of entitlement to a 
rating in excess of 10 percent each for his 
service-connected right knee and low back 
disabilities; and a compensable rating for 
his service-connected left knee disability. 

If the benefits sought on appeal are not granted to the veteran's 
satisfaction or if a timely notice of disagreement is received 
with respect to any other matter, the RO should issue a 
supplemental statement of the case, including all applicable law 
and regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The appellant should be 
advised of the requirements to initiate and perfect an appeal on 
any issue addressed in the supplemental statement of the case 
which is not currently on appeal.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of these claims.  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999).  This remand 
is in the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).


